ON PETITION FOR REHEARING.
The plaintiff has filed a petition to rehear, asking the Court to pass upon the validity or invalidity of the Conditional Sales Contract.
This matter is not an issue in this case for the reason that the judgment of the Court would have to be for the plaintiff, regardless of the validity or invalidity of the Conditional Sales Contract. Any remarks the Court might make on this subject would necessarily be dicta.
The Conditional Sales Law of Tennessee, 1932 Code, Section 7286 et seq., contemplates that upon default a *Page 397 
conditional seller may recover possession of the property in one of two ways, to-wit: (a) by consent of the purchaser, or (b) by replevin action in a court of competent jurisdiction. Nashville Auto Sales Company v. Wright, 26 Tenn. App. 326,171 S.W.2d 834.
The seller, defendant herein, did not obtain possession of the property by either of the above methods. He was illegally in possession of the property at the time of the institution of the replevin suit in Circuit Court, not having obtained possession by either of the methods contemplated by law. The validity or invalidity of the Conditional Sales Contract, therefore, was not and is not a defense to this replevin action.
Should the Court find the Conditional Sales Contract invalid, judgment would have to be for the plaintiff. Similarly, should the Court find the Conditional Sales Contract valid, still the judgment would have to be for the plaintiff for the reason that the defendant was not in the legal possession of the property at the time of the institution of this suit.
Petition for rehearing is denied. *Page 398